Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170002136 see abstract, pages 1-9.
With regard to claim 1, the claim discloses a polymer composition comprising polymer chains having repeating units with a structure: 
                                   
    PNG
    media_image1.png
    144
    213
    media_image1.png
    Greyscale

wherein: R1, R2, R3, and R4  are, independently at each occurrence in the polymer chain, selected from the group consisting of: -H; and an optionally substituted group selected from C1-30 aliphatic, and C6-14 aryl; 3- to 12-membered heterocycle, and 5- to 12-membered heteroaryl, where two or more of R1, R2, R3, and R4 can be taken together with intervening atoms to form one or more optionally substituted 3- to 12-membered rings, optionally containing one or more heteroatoms; and the radiocarbon content of carbon atoms at positions labeled alpha is lower than the radiocarbon content of carbon atoms at positions labeled beta.
Turning and comparing the claim with the reference, USPub 20170002136, the reference discloses a terephthalic acid in which two of the aromatic ring carbons are derived from ethanol by providing PET, PTT, and PBT polymer compositions, and plastic molding compositions and manufactured goods thereof, wherein each repeat unit in a polymer composition can comprise four ethanol-derived carbon atoms. Like applicant, the reference recognizes the problem that current biobased routes to terephthalic acid are carbon inefficient. Ethanol production provides an efficient 
In paragraph [0052] combining fossil carbon with present day carbon into a material will result in a dilution of the present day pMC content. By presuming that 107.5 pMC represents present day bio-based materials and 0 pMC represents petroleum derivatives, the measured pMC value for that material will reflect the proportions of the two component types. A material derived 100% from present day biomass would give a radiocarbon signature near 107.5 pMC. If that material were diluted with 50% petroleum derivatives, it would give a radiocarbon signature near 54 pMC. When both of the schematic graphs are compared, it is noted that the alpha carbon is derived from the carbon monoxide and the beta carbon is derived from the biomass source. Since the schemes appear to be identical with regard to the reactants, it is reasonable to conclude that the percent Modern Carbon or pMC value is lower for alpha than that which is labeled beta as identified with the asterisks below. 
[AltContent: rect]
[AltContent: ]
    PNG
    media_image2.png
    367
    993
    media_image2.png
    Greyscale

With regard to claim 2, comprising polymer chains characterized in that the carbon atoms at positions labeled a have a percent Modern Carbon (pMC) value beta. Note paragraphs [0051], [0052] and the reaction scheme on page 5 of the reference discloses the same general process including a biomass source and a bio-based (fossil) carbon monoxide source which provides a product having a both an alpha and beta carbon wherein the alpha carbon, according to the explanation of the reference in paragraphs [0050] and [0051] would be lower than that of the beta carbon. 
With regard to claims 3 and 4, wherein the carbon atoms at positions labeled alpha have a pMC value measured according to ASTM D6866-16 (Method B) of less than about 50, less than about 20, less than about 10, less than about 5, or less than about 1. 
In paragraph [0084] the polymer composition comprises polyethylene terephthalate polymer chains, wherein the polymer chains comprise at least one ethylene terephthalate repeat unit having a pMC of greater than zero. In some embodiments, the polymer chains comprise at least one ethylene terephthalate repeat unit having a pMC of between zero and about 21.5. In some embodiments, the polymer chains comprise at least one ethylene terephthalate repeat unit having a pMC of at least about 21.5. In some embodiments, the polymer chains comprise at least one ethylene terephthalate repeat unit having a pMC of between about 21.5 and about 43. In some embodiments, the polymer chains comprise at least one ethylene terephthalate repeat unit having a pMC of about 43. Note that the carbon associated with the polymer chain is the beta carbon. Which overlaps that with is claimed by applicants’ claim 3.
differ with respect to the position of the carbon atoms that are derived from ethanol in the aromatic rings. In paragraph [0101] In some embodiments, at least a fraction of the polytrimethylene terephthalate polymer chains contain trimethylene terephthalate repeat units characterized in that two of the three trimethylene carbon atoms are derived from ethanol, but none of the aromatic ring carbons are derived from ethanol. In paragraph [106], the polymer chains comprise at least one trimethylene terephthalate repeat unit having a pMC of between zero and about 19.5. In some embodiments, the polymer chains comprise at least one trimethylene terephthalate repeat unit having a pMC of at least about 19.5. In some embodiments, the polymer chains comprise at least one trimethylene terephthalate repeat unit having a pMC of between about 19.5 and about 39. In some embodiments, the polymer chains comprise at least one trimethylene terephthalate repeat unit having a pMC of about 39. Which overlaps the value of less than about 50-1 as noted in claims 3 and 4.
With regard to claims 5, 6, 7 ,8, 9 and 12, wherein the carbon atoms at positions labeled beta have a pMC value measured according to ASTM D6866-16 (Method B) of greater than about 75, greater than about 80, greater than about 85, greater than about 90, greater than about 95, greater than about 100, or greater than about 105 and  wherein the % biobased carbon is greater than about 40%, 50%, 60%, 70%, 80%, or 90%. Note paragraph [0105] wherein the ethanol is derived from a biological source.. In some embodiments, the biobased ethanol has a biobased content of 100%. In some 
With regard to claims 10 and 11, wherein the biobased epoxides are selected from the group consisting of ethylene oxide, propylene oxide, epoxides derived from natural oils, epoxides derived from fatty acids, epoxides derived from fatty alcohols, epoxides derived from terpenes, and mixtures of any two or more of these and wherein the biobased epoxides are selected from the group consisting of ethylene oxide, propylene oxide, and limonene oxide. Note [0059] Scheme 3 depicts the conversion of ethanol to ethylene oxide and monoethylene glycol (MEG), which is combined with bio-TPA to make bio-PET.  See also paragraphs [0060] and [0061].
With regard to claim 13, comprising polyether carbonates.
With regard to claim 14. wherein the polymer composition has a number average molecular weight (Mn) of greater than about 20,000 g/mol.
With regard to claim 15, wherein the polymer composition has a number average molecular weight (Mn) of less than about 20,000 g/mol.
With regard to claims 20-24 see explanation above for claims 1 through 5.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Note that the claims are dependent upon rejected claims above.  Appropriate correction is required.
Information Disclosure Statement
date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Terressa Boykin/Primary Examiner, Art Unit 1765